Exhibit 10.1

WAIVER AND AMENDMENT NO. 4

WAIVER AND AMENDMENT NO. 4, dated as of February 26, 2010 (this “Waiver”) by and
among Xerium Technologies, Inc. (“Xerium”), a Delaware corporation, XTI LLC
(“XTI”), a Delaware limited liability company, Xerium Italia S.p.A. (“Italia
SpA”), an Italian società per azioni, Xerium Canada Inc. (“Xerium Canada”), a
New Brunswick (Canada) corporation resulting from the amalgamation of
Stowe-Woodward/Mount Hope Inc. and Weavexx Corporation, Huyck Wangner Austria
GmbH (“Huyck Austria”), an Austrian limited liability company (formerly known as
Huyck Austria GmbH), and Xerium Germany Holding GmbH (“Germany Holdings”), a
German limited liability company (each of Xerium, XTI, Italia SpA, Xerium
Canada, Huyck Austria and Germany Holdings, individually, a “Borrower” and,
collectively, the “Borrowers”), certain Subsidiaries (such capitalized terms and
all other capitalized terms used herein and not otherwise defined herein have
the meanings provided for in the Credit Agreement (as defined below)) of the
Borrowers as Guarantors, the Banks party hereto, Citicorp North America, Inc.,
as Administrative Agent (together with its permitted successors, in such
capacity, “Administrative Agent”) and Citicorp North America, Inc., as
Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers, certain Subsidiaries of the Borrowers as Guarantors, the
Banks, the Administrative Agent and Collateral Agent are parties to an Amended
and Restated Credit and Guaranty Agreement dated as of May 30, 2008 (as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”);

WHEREAS, the Borrowers, certain Subsidiaries of the Borrowers as Guarantors,
certain of the Banks, the Administrative Agent and Collateral Agent are parties
to a Waiver and Amendment No. 1 dated as of September 29, 2009 (the “September
2009 Waiver”), a Waiver and Amendment No. 2 dated as of December 14, 2009 (the
“December 2009 Waiver”), and a Waiver and Amendment No. 3 dated as of
January 29, 2010 (the “January 2010 Waiver”, and together with the September
2009 Waiver and the December 2009 Waiver, the “Waivers”);

WHEREAS, the Banks have made Loans to the Borrowers pursuant to the Credit
Agreement;

WHEREAS, each Borrower and Guarantor expressly reaffirms all of the Credit
Documents and the indebtedness and other obligations thereunder, each Borrower
and Guarantor agrees that nothing contained herein shall operate to release the
Borrowers and the Guarantors or any other Person or Persons from their liability
to keep and perform the provisions, conditions, obligations and agreements
contained in the Credit Documents, except as they may be herein waived, modified
or amended and each Borrower and Guarantor hereby reaffirms that each provision,
condition, obligation and agreement in such documents shall continue in full
force and effect, except as herein waived, modified or amended;



--------------------------------------------------------------------------------

WHEREAS, the validity, priority and perfection of all mortgages, security
interests and other liens granted or created by the Collateral Documents are
hereby acknowledged and confirmed by each Borrower and Guarantor, and each
Borrower and Guarantor agrees that such documents shall continue to secure the
Loans and the other Obligations pursuant to the terms of the Collateral
Documents, without any change, loss or impairment of the priority of such
mortgages, security interests or other liens as a result of this Waiver; and

WHEREAS, each Borrower and Guarantor understands, acknowledges and agrees that a
Default or Event of Default as set forth in Sections 1, 2 and 3 of this Waiver
may have occurred but for the Waivers or may occur, which event would, if
continuing, relieve each of the Banks from their respective obligations to
extend credit under the Credit Agreement and which event would, if continuing,
permit the Requisite Banks to, among other things, cause the Administrative
Agent to declare all Obligations to be immediately due and payable;

NOW, THEREFORE, in consideration of the mutual covenants made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Waiver agree as follows:

Section 1. Financial Covenant Defaults Waiver Period. Pursuant to the terms of
the Waivers, the Banks party thereto agreed to temporarily waive the Default or
Event of Default that may have occurred but for the Waivers under Section 8.1(c)
of the Credit Agreement as a result of Xerium’s failure to comply with Sections
6.8(a), 6.8(b) and 6.8(c) of the Credit Agreement with respect to the fiscal
period ending September 30, 2009 (the “Q3 Financial Covenant Defaults”) and with
respect to the fiscal period ending December 31, 2009 (the “Q4 Financial
Covenant Defaults” and, together with the Q3 Financial Covenant Defaults, the
“Financial Covenant Defaults”). Subject to the terms of this Waiver, the Banks
party hereto agree to (i) extend the temporary waiver with respect to the Q3
Financial Covenant Defaults and the Q4 Financial Covenant Defaults, in each
case, for the period commencing on the date the conditions precedent contained
in Section 5 of this Waiver are satisfied (the “Effective Date”) through and
until the earlier of (i) the occurrence of any Default or Event of Default under
any Credit Document other than the Financial Covenant Defaults, the Hedging
Obligations Defaults (as defined below) and the Going Concern Qualification
Default (as defined below), (ii) the occurrence of a Waiver Termination Event
(as defined below) and (iii) 11:59 P.M., New York time, April 1, 2010 (such
period the “Waiver Period”). The term “Waiver Termination Event” means the
failure by Xerium to perform or comply with any term or provision contained in
this Waiver and such failure or non-performance shall not have been remedied
within five (5) Business Days after the earlier of (i) an officer of Xerium
becoming aware of such failure or non-performance or (ii) receipt by Xerium of
notice from the Administrative Agent or any Bank of such failure or
non-performance. It is understood and agreed that during the Waiver Period, no
Financial Covenant Default will be deemed to have occurred and be continuing and
after the expiration of the Waiver Period, the Administrative Agent and the
Banks may exercise the remedies set forth under the Credit Documents in respect
of any Financial Covenant Default that is continuing.

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

Section 2. Waiver of Default in Hedging Obligations Agreements. Pursuant to the
terms of the December 2009 Waiver and the January 2010 Waiver, the Banks party
thereto agreed to temporarily waive a default by any of Xerium, XTI or Xerium
Canada (together, the “Xerium Swap Counterparties”) in its respective
obligations under agreements creating Hedging Obligations (each, a “Swap
Agreement”) that were in effect on the date thereof (the “Hedging Obligations
Defaults”). Each Borrower and Guarantor acknowledges that a Default or Event of
Default may occur under Section 8.1(b) of the Credit Agreement as a result of
the Hedging Obligations Defaults. Subject to the terms of this Waiver, the Banks
party hereto agree to extend the temporary waiver with respect to the Hedging
Obligations Defaults, solely for the Waiver Period. It is understood and agreed
that during the Waiver Period, no Hedging Obligations Default will be deemed to
have occurred and be continuing and after the expiration of the Waiver Period,
the Administrative Agent and the Banks may exercise the remedies set forth under
the Credit Documents in respect of any Hedging Obligations Default that is
continuing.

Section 3. Waiver of Going Concern Qualification. Each Borrower and Guarantor
acknowledges that the audit opinion required to be delivered pursuant to
Section 5.1(c) of the Credit Agreement with the audited consolidated financial
statements of Xerium and its Subsidiaries as at December 31, 2009 may contain an
“on going concern” qualification (the “Going Concern Qualification Default”) and
as a result a Default or Event of Default may occur under Section 8.1(e) of the
Credit Agreement. Subject to the terms of this Waiver, the Banks party hereto
agree to permanently waive the requirement in Section 5.1(c) of the Credit
Agreement with respect to the audited consolidated financial statements Xerium
and its Subsidiaries as at December 31, 2009, insofar as such Section requires
that the audited financial statements for such Fiscal Year ended December 31,
2009 be accompanied by an audit opinion unqualified as to “going concern”.

Section 4. Certain Covenants and Agreements of the Borrowers.

(a) Xerium agrees to deliver to the Administrative Agent the schedules, reports,
forecasts and statements required to be delivered pursuant to Section 2(a) of
the September 2009 Waiver, all of which shall be delivered on the dates required
by Section 2(a) of the September 2009 Waiver.

(b) Notwithstanding anything to the contrary in the Credit Agreement, as of the
Effective Date, the principal balance of all Loans due and payable shall bear
interest at a rate that is 1.00% per annum in excess of the non-default interest
rate otherwise payable under the Credit Agreement with respect to the applicable
Loans.

(c) Notwithstanding anything to the contrary in the Credit Agreement, as of the
Effective Date and during the Waiver Period, in no event shall new Revolving
Loans be available to the Borrowers and each Borrower acknowledges and agrees
that no Bank shall be obligated to make any Loans to any Borrower; provided that
during the Waiver Period, the expiration date of Letters of Credit set forth on
Schedule I to the September 2009 Waiver may be extended and Letters of Credit
may be issued in each case in accordance with Section 2(c) of the September 2009
Waiver.

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

(d) Each of the Xerium Swap Counterparties agree that it shall not enter into
any agreement with any Swap Counterparty that provides for the payment of any
amounts, fees or expenses with respect to the Swap Agreements, other than
(i) those amounts, fees and expenses agreed to in the Forbearance Agreement
dated as of December 31, 2009 by and among Deutsche Bank AG (“Deutsche Bank”),
Xerium, XTI and Xerium Canada and Amendment No. 1 to Forbearance Agreement dated
as of January 29, 2010 (together, the “DB Forbearance Agreement”), (ii) those
amounts, fees and expenses agreed to in the Forbearance Agreement dated as of
January 4, 2010 by and among Merrill Lynch Capital Services, Inc. (“Merrill
Lynch”), Xerium and XTI and Amendment No. 1 to Forbearance Agreement dated as of
January 29, 2010 (together, the “ML Forbearance Agreement”) and
(iii) forbearance extension fees of up to 0.05% on the Termination Claim (as
defined in the DB Forbearance Agreement or ML Forbearance Agreement, as
applicable) paid to Merrill Lynch and Deutsche Bank, as applicable, by the
applicable Xerium Swap Counterparty and reasonable fees and expenses of counsel
in connection with the forbearance agreement extensions referred to in
Section 5(e) of this Waiver.

Section 5. Conditions Precedent. The Effective Date shall be that date when, to
the satisfaction of the Administrative Agent, the following conditions shall
been satisfied or waived:

(a) The Borrowers, the Guarantors and the Requisite Banks shall have executed
this Waiver and the Administrative Agent shall have received executed
counterparts hereto from the Borrowers, the Guarantors and the Requisite Banks;
and the Borrowers and the Guarantors shall have performed its obligations under
all covenants and agreements required to have been performed as of the Effective
Date;

(b) The Administrative Agent shall have received a certificate, dated the date
hereof and signed by an Authorized Officer of Xerium, confirming that all
conditions precedent to the effectiveness of this Waiver have been met, that all
representations and warranties set forth herein are true, accurate and correct
in all material respects and as to the absence of any Defaults or Events of
Default (other than any Default or Event of Default waived by this Waiver or the
Waivers), in each case as provided for herein;

(c) Xerium agrees to pay to each Bank executing and delivering (by telecopy or
otherwise) this Waiver (such Banks, the “Consenting Banks”), on or before 5:00
P.M., New York time, February 25, 2010, a fee equal to 0.05% (the “Consent Fee”)
of the outstanding principal amount of all Loans (other than the Tranche 1
Revolving Loans) and the Tranche 1 Revolving Commitments of such Bank. The
Consent Fee shall be fully earned and nonrefundable on the Effective Date.
Xerium shall pay the Consent Fee to the Administrative Agent (for the benefit of
the Consenting Banks) on such date in the currency in which the applicable Loans
and the Tranche 1 Revolving Commitments are denominated;

(d) The Administrative Agent shall have received payment in full of all fees and
expenses due to the Administrative Agent and the Banks (including the reasonable
fees and expenses due of its legal counsel and financial advisors invoiced prior
to the Effective Date) under the Credit Agreement and in connection with this
Waiver; and

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

(e) Each of Merrill Lynch and Deutsche Bank shall have entered into a
forbearance agreement extension extending the date referred to in Section 6(i)
of the ML Forbearance Agreement or the DB Forbearance Agreement, as applicable,
with respect to the Swap Agreement to which it is a counterparty to no sooner
than 11:59 p.m. (New York time) on April 1, 2010.

Section 6. Guarantor Assent. Each Guarantor assents to each and every term and
provision of this Waiver.

Section 7. Effect on the Credit Agreement and the Other Credit Documents. Except
to the extent expressly provided herein, this Waiver does not constitute, and
shall not be deemed to constitute a waiver of (i) any Agent’s or Bank’s remedies
under the Credit Documents or (ii) any Default or Event of Default. Except as
expressly provided in this Waiver, no action taken by any Bank or Agent prior
to, on or after the date hereof shall constitute a waiver or modification of any
term or condition of any of the Credit Documents or of any instruments or
agreements referred to therein, or prejudice any rights which any Agent or any
of the Banks may now have as of the date hereof or may have in the future under
or in connection with the Credit Documents or any of the instruments referred to
therein, including without limitation all rights and remedies in connection with
Defaults, Events of Default and failures of conditions precedent to the making
of Loans and the issuance of Letters of Credit that have occurred and are
continuing, all of which rights and remedies each Bank and each Agent hereby
expressly reserves.

Section 8. Representations and Warranties. Each Borrower and each Guarantor
represents and warrants to the Banks and the Agents that (i) as of the date
hereof, no Default or Event of Default exists other than any Default or Event of
Default waived by this Waiver or the Waivers, (ii) all representations and
warranties contained in the Credit Agreement and the other Credit Documents
(other than, to the extent of any Default or Event of Default waived by this
Waiver or the Waivers, any representation and warranty that no Default or Event
of Default exists) are true and correct in all material respects on and as of
the date hereof except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date, (iii) the execution,
delivery and performance by each Borrower and Guarantor of this Waiver are
within the powers of such Borrower and Guarantor, have been duly authorized by
all necessary action and do not contravene the respective Organizational
Documents of such Borrower and Guarantor, (iv) no authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other Person is required for the due execution, delivery or performance by the
Borrowers or the Guarantors of this Waiver, (v) this Waiver constitutes the
legal, valid and binding obligations of each Borrower and Guarantor enforceable
in accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and (vi) except
as heretofore disclosed in writing by Xerium to the Banks, as of the date
hereof, there is no pending or to the knowledge of the Borrowers and the
Guarantors, threatened action, suit, proceeding, governmental investigation or
arbitration against or affecting Xerium or any of its Subsidiaries that could
reasonably be expect to have a Material Adverse Effect. Each Borrower and
Guarantor acknowledges and agrees that each of the Credit Documents shall
continue in full force and effect and is hereby ratified and confirmed (as
modified and amended hereby), and that the Credit Parties’ Obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Waiver.

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

Section 9. Setoffs and Defenses. The Borrowers have no setoffs or defenses to
their respective obligations under the Credit Documents and no claims or
counterclaims against any of the Agents or the Banks.

Section 10. Releases by the Borrowers and the Guarantors. As an inducement to
the Administrative Agent and the Banks to enter into this Waiver, each Borrower
and Guarantor hereby releases and discharges the Banks and the Agents, and their
respective successors and assignees, and all officers, directors, employees,
agents, representatives, insurers and attorneys of each of them from all
actions, counterclaims, causes of actions, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
the Banks, the Agents and/or their successors and assigns which such Borrower or
Guarantor ever had, now has or hereafter can, shall or may, have for, upon, or
by reason of any matter, cause or thing whatsoever arising out of or in
connection with the Credit Documents, from the time prior to the date of the
Credit Agreement to the date hereof.

Section 11. Headings. The various headings of this Waiver are inserted for
convenience only and shall not affect the meaning or interpretation of this
Waiver or any provisions hereof.

Section 12. Execution in Counterparts. This Waiver may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of this Waiver by facsimile or by
“PDF” shall be equally effective as delivery of an original executed counterpart
of this Waiver. Xerium will use its commercially reasonable efforts to cause
Huyck Wangner Vietnam Co Ltd (“HWV”) to become a party to this Waiver as soon as
commercially practicable; however, notwithstanding anything to the contrary
contained in Sections 4 and 8 of this Waiver, the due authorization, execution
and delivery of this Waiver by HWV is not a condition precedent to the
effectiveness of this Waiver, and the representations and warranties contained
in Section 8 do not apply to HWV until it becomes a party hereto.

Section 13. No Waiver. No failure or delay on the part of the Agents or any Bank
in the exercise of any power, right or privilege hereunder or under any other
Credit Document shall impair such power, right or privilege or be construed to
be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power. All rights and remedies existing under
this Waiver and the other Credit Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

Section 14. Successors and Assigns. This Waiver shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

Section 15. Credit Document. This Waiver is a Credit Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

Section 16. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.

 

XERIUM TECHNOLOGIES, INC. By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Chairman, CEO, and President XTI LLC By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Executive Vice President XERIUM ITALIA S.P.A.
By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Chairman XERIUM CANADA INC. By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: President and CEO HUYCK WANGNER AUSTRIA GMBH
By:  

/s/ David Pretty

  Name: David Pretty   Title: Managing Director XERIUM GERMANY HOLDING GMBH By:
 

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Managing Director

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

HUYCK WANGNER GERMANY GMBH

By:

 

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Managing Director

HUYCK WANGNER AUSTRALIA PTY. LIMITED

By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: CEO By:  

/s/ Tom Johnson

  Name: Tom Johnson   Title: Managing Director ROBEC WALZEN GMBH By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Managing Director WANGNER ITELPA
PARTICIPAÇÕES LTDA. By:  

/s/ Eduardo Fracasso

  Name: Eduardo Fracasso   Title: President

XERIUM TECHNOLOGIES DO BRASIL INDÚSTRIA E COMÉRCIO S.A.

By:  

/s/ Eduardo Fracasso

  Name: Eduardo Fracasso   Title: Director and President XERIUM DO BRASIL LTDA.
By:  

/s/ Eduardo Fracasso

  Name: Eduardo Fracasso   Title: Director

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

XERIUM (FRANCE) SAS By:  

/s/ Joan Badrinas Ardevol

  Name: Joan Badrinas Ardevol   Title: President STOWE WOODWARD FRANCE SAS By:  

/s/ Joan Badrinas Ardevol

  Name: Joan Badrinas Ardevol   Title: President STOWE WOODWARD AG By:  

/s/ David Pretty

  Name: David Pretty   Title: Managing Director HUYCK. WANGNER JAPAN LIMITED By:
 

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Chairman STOWE WOODWARD MÉXICO, S.A. DE C.V.
By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Chairman TIAG TRANSWORLD INTERWEAVING GMBH in
Liquidation By:  

/s/ Walter Schürch

  Name: Walter Schürch   Title: Managing Director HUYCK. WANGNER (UK) LIMITED
By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: CEO

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

STOWE-WOODWARD (UK) LIMITED By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: CEO XERIUM TECHNOLOGIES LIMITED By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Director HUYCK LICENSCO INC. By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President and CFO STOWE WOODWARD LLC By:
 

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President and CFO STOWE WOODWARD
LICENSCO LLC By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President and CFO WEAVEXX LLC By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President XERIUM III (US) LIMITED By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

XERIUM IV (US) LIMITED By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President and CFO XERIUM V (US) LIMITED
By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President and CFO WANGNER ITELPA I LLC
By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Executive Vice President and CFO WANGNER
ITELPA II LLC By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Executive Vice President and CFO XERIUM ASIA
LLC By:  

/s/ David G. Maffucci

  Name: David G. Maffucci   Title: Vice President and CFO HUYCK WANGNER VIETNAM
CO LTD By:  

/s/ Dale Smith

  Name: Dale Smith   Title: General Director HUYCK WANGNER SCANDINAVIA AB By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Director

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

STOWE WOODWARD SWEDEN AB By:  

/s/ Stephen R. Light

  Name: Stephen R. Light   Title: Director

[Signature Page to Waiver and Amendment No. 4 (Xerium)]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

as Administrative Agent, Issuing Bank, Collateral Agent and a Bank

By:  

/s/ Ryan Falconer

  Name: RYAN FALCONER   Title: Vice President

/s/   [Signed by the requisite interest of the debt holders]

[Signature Page to Waiver and Amendment No. 4 (Xerium)]